Per Curiam.
The appellant assigns as error the ruling of the court below in sustaining the defendants’ motion for judgment as of nonsuit.
In our opinion, when the plaintiff’s evidence is considered in the light most favorable to plaintiff, as it must be on a motion for judgment as of nonsuit, it is sufficient to take the case to the jury, and we so hold. Bridges v. Graham, 246 N.C. 371, 98 S.E. 2d 492; Thomas v. Morgan, 262 N.C. 292, 136 S.E. 2d 700; Randall v. Rogers, 262 N.C. 544, 138 S.E. 2d 248. See also Lane v. Dorney, 252 N.C. 90, 113 S.E. 2d 33.
In accord with the policy of this Court, since there must be a new trial we will not discuss or attempt to analyze the evidence. The judgment of the court below is
Reversed.
Moore, J., not sitting.